F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             NOV 4 1998
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    ALI MEHDIPOUR,

                Plaintiff-Appellant,

    v.                                                    No. 98-6204
                                                      (D.C. No. 98-CV-375)
    MICHAEL SNOWDEN; RUSSELL                              (W.D. Okla.)
    HALL; VICKIE ROBERTSON;
    CHARLES HILL; NANCY COATS;
    BOB MACY; LISA HAMMOND,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before PORFILIO, BARRETT,              and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

       Plaintiff Ali Mehdipour filed suit in federal district court seeking an order

to enjoin an ongoing Oklahoma state court criminal prosecution. Specifically,

plaintiff requested the federal court to require the state court to hold a hearing to

determine whether plaintiff’s arrest on July 31, 1997, was supported by probable

cause. The federal district court applied the       Younger abstention doctrine and

dismissed the action without prejudice.       See Younger v. Harris , 401 U.S. 37

(1971). Plaintiff appeals the dismissal of his case. We affirm.

       We review de novo the district court’s decision to abstain pursuant to

Younger . See Taylor v. Jaquez , 126 F.3d 1294, 1296 (10th Cir. 1997),       cert.

denied , 118 S. Ct. 1187 (1998). A federal court must abstain from exercising

jurisdiction when the following three conditions are met: (1) there is an ongoing

state criminal proceeding, (2) the state court provides an adequate forum to hear

the claims plaintiff raised in the federal case, and (3) the state proceedings

“involve important state interests, matters which traditionally look to state law for

their resolution or implicate separately articulated state policies.”    Id. at 1297.

       On appeal, plaintiff argues only that the state authorities arrested him

without probable cause. He has not addressed whether           Younger abstention

applies or how the district court may have erred in deciding to abstain, despite the


                                              -2-
decisive nature of the issue. “This is not adequate appellate argument.”

Brownlee v. Lear Siegler Mgmt. Servs. Corp.        , 15 F.3d 976, 977 (10th Cir. 1994);

see also Olson v. Coleman , 997 F.2d 726, 728 (10th Cir. 1993) (finding appeal

frivolous where appellant failed “to raise a single, specific allegation of error by

the district court”). Nevertheless, applying the criteria set forth above, we hold

that under Younger the ongoing state criminal proceedings dictate that the federal

court abstain from exercising jurisdiction.

       Plaintiff argues that the state court prosecution was brought in bad faith.

An exception to the general rule that a federal court may not enjoin a pending

state court criminal prosecution is a prosecution commenced in bad faith.        See

Younger , 401 U.S. at 53-54; Phelps v. Hamilton , 59 F.3d 1058, 1063-64 (10th

Cir. 1995). We do not address the merits of this claim, however, because the

claim was raised for the first time on appeal,     see Walker v. Mather (In re Walker)    ,

959 F.2d 894, 896 (10th Cir. 1992) (appellate court will not consider issue not

presented to district court),   and it presents only conclusory allegations,   see Hall v.

Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991) (unsupported conclusory

allegations insufficient to state claim). Plaintiff’s argument that he should have

been permitted to conduct discovery is also infirm because it was not presented to

the district court and it does not demonstrate how discovery would have permitted

him to resist Younger abstention. Cf. Smith v. Kitchen , 156 F.3d 1025, 1029


                                             -3-
(10th Cir. 1997) (appellant failed to show how discovery would be material to

Fed. R. Civ. P. 12(b)(6) dismissal; discovery issue not raised in district court).

      “Our conclusion that Younger abstention applies ends the matter.”      Taylor ,

126 F.3d at 1298. Plaintiff’s motion to expedite the appeal is denied.

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     James E. Barrett
                                                     Senior Circuit Judge




                                          -4-